DETAILED ACTION
This Office action is in response to the application filed on 05 May 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation
Examiner notes that the claims are given their broadest reasonable interpretation made in light of, or in other words consistent with, the specification as filed. Regarding claims 1-11 and 17-20, their similarity to claims presented in the parent application no. 15/396,031 is noted. As such, in light of the prosecution history of that case, including the decision by the Patent Trial and Appeal Board, the broadest reasonable interpretation of these claims includes that the burst mode control performed as recited in claims 1 and 17 by the circuit and controller excludes feedback from an output voltage or from a secondary side of the converter to which the circuit is coupled (or adapted to be coupled).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2014/0016373; hereinafter “Zhang”).
In re claim 12, Zhang discloses a circuit (control circuit with various aspects and embodiments shown in Figs. 9-11, 14, 17-20, and 23-26, which are combinable in certain respects as taught at [0182] and throughout the specification in the descriptions), comprising: 
a peak detector (comparator 912) adapted to be coupled to an LLC converter (i.e., the comparator has electrical terminal connections as shown in various figures including Fig. 9, which adapt it to be coupled to any particular converter topology, although Zhang also teaches an LLC converter implementation at [0081]);
a current sense device (see current sense resistor 130 in Fig. 1, and more specifically any of the various current sensing circuits including 420 or 1400) adapted to be coupled to the LLC converter (in the same manner as explained above regarding the peak detector);
an up/down counter (920; [0127]) coupled to the current sense device (as shown in various figures, such as in Fig. 9); 
control logic (including, for example, 440, 450, 930, 1010, 1020, 1030, 1040) coupled to the peak detector and to the current sense device (as shown, for example in Figs. 9 and 10), the control logic adapted to be coupled to the LLC converter (in the same manner as explained above regarding the peak detector); and 
a voltage controlled timer (for example, 1110 in Fig. 11) coupled to the control logic and to the up/down counter (as shown in Fig. 11).
In re claims 13 and 14, Zhang discloses wherein the peak detector is configured to monitor a voltage (Vctrl, for example as shown in Fig. 9) of a switching node of switches in the LLC converter (see [0081] and above explanation regarding Zhang’s teaching of an LLC converter; additionally, it is noted that the claimed switching node is only vaguely defined – in Zhang, the node at Vctrl is a node in the switching power supply and is connected directly to the switch of the opto-coupler 400 as shown, and indirectly coupled to various other switches throughout the power supply and control circuit, and is therefore considered to correspond to “a switching node of switches” in the converter); and wherein the current sense device is configured to monitor a current in a primary side of the LLC converter (as shown in Fig. 1; see [0111]).  
In re claims 15 and 16, Zhang discloses the LLC converter (as explained above; see [0081]); and wherein the LLC converter comprises a primary side comprising half bridge switches (id. and Fig. 1).  

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabor (US Patent 6,191,676).
In re claim 12, Gabor discloses a circuit (see Figs. 5-9 showing single phase and corresponding 3-phase embodiments), comprising: 
a peak detector (detection of the AC line voltage includes detecting the peak Vpeak: see e.g. Col. 7, lines 6-9 and Col. 18, lines 12-27) adapted to be coupled to an LLC converter (i.e., the circuit elements all have suitable electrical terminal connections as shown in various figures, which thus adapt them to be coupled to any particular converter topology, including LLC converters);
a current sense device (RIsense 56/910 and associated circuitry such as 94/910) adapted to be coupled to the LLC converter (in the same manner as explained above regarding the peak detector);
an up/down counter (64; Col. 12, line 10) coupled to the current sense device (at least indirectly as shown in the figures); 
control logic (see various logical control circuitry as shown in Figs. 5 or 9; e.g., 66, 68, 48, 102, 100, 98, etc.) coupled to the peak detector and to the current sense device (various connections or couplings, both indirect and direct, as shown), the control logic adapted to be coupled to the LLC converter (in the same manner as explained above regarding the peak detector); and 
a voltage controlled timer (for example, any of 52, 62, and/or 90 comprise timing circuitry controlled by an input voltage – see Col. 11, lines 51-59 and Col. 12, lines 35-50) coupled to the control logic and to the up/down counter (both directly and indirectly, as shown in the cited figures).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (U.S. Pub. No. 2014/0003094; hereinafter “Sorensen”) in view of Yang et al. (U.S. Pub. No. 2015/0311795; hereinafter “Yang”).
In re claim 12, Sorensen discloses a circuit comprising a peak detector (R1 in Fig. 1 – the current detection resistor detects the entire current waveform, including peaks) adapted to be coupled to an LLC converter (as shown), 
a current sensing device (R1 in Fig. 1 plus for instance low pass filter R2/C1 in Fig. 6) adapted to be coupled to the LLC converter (as shown), 
control logic (e.g., controller 2 in Fig. 1 or OR gate in Fig. 2) coupled to the peak detector and to the current sense device (whether directly or indirectly as shown), the control logic adapted to be coupled to the LLC converter (as shown); and 
a voltage controlled timer (13; see [0151]-[0152] – the timer 13 may be controlled by a comparator output and thus is considered to be a voltage controlled timer). 
Sorensen does not disclose an up/down counter coupled to the current sense device. Whereas Yang discloses a power converter with burst mode control (Fig. 1) which comprises counters including an up/down counter (136) in order to provide adjustable thresholds voltage for better regulation of the burst mode conditions (Para. 0022, 0025, 0045-46).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the converter of Sorensen by incorporating an up/down counter as taught by Yang in order to provide adjustable thresholds voltage for better regulation of the burst mode conditions. As a result of making the above modification, the up/down counter would be coupled to the current sense device, at least indirectly, by virtue of being connected into the controller circuitry of the LLC converter of which the current sense device is also a part.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,031,873.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims as filed in the instant application are all anticipated by, or in other words contained fully within the scope of, the patented claims. That is, the instant claims merely omit some limitations, or otherwise contain minor changes in wording to present a substantially similar scope as compared to the patented claims, and therefore do not recite any patentably-distinct invention. 
For example, the instant claim 1 is nearly identical to the patented claim 1, but with minor wording changes, such as substituting “a first switch [and] a second switch” for “switches” as found in the patented claim 1. It is inherent that the plural term “switches” includes at least two switches, which could be referred to with any desired ordinal terms including first and second. 
Additionally, instant claim 1 recites a secondary side, which is an implicit limitation in the patented claim 1, particularly when properly interpreting the scope of the patented claim in light of the specification. That is, patent claim 1 recites an LLC converter with a primary side, and a person of ordinary skill in the art would readily recognize that the term “primary side”, in the context of an LLC converter directly implies the inherent coexistence of a secondary side of the converter, being the output side to which the load would be connected.
Regarding instant claim 12, the claimed elements including the peak detector, current sense device counter, timer, and control logic are recited in the patented claims 6 and 15. The patent claims clearly set forth adaptations of these elements for coupling to an LLC converter, which is explicitly recited in the patented claims. Additionally, while instant claim 12 recites vague limitations as to the elements being “coupled” together, this does not patentably distinguish from the patented claims, in which they are necessarily coupled to each other simply by all being a part of the claimed converter.
Regarding instant claim 17, the claimed circuit has substantially the same limitations as found in the patented claims 1, 7, and 12, at least in terms of the key aspects of the invention – the functional language specifying the actions performed by the controller. The instant claim additionally recites the known and inherent structure of power converter switches as understood in the art – i.e., that the first and second switches each have a control terminal and two current terminals. These features do not patentably distinguish the instant claim from those already patented, since they again fall within the implicit scope of the patent claims as it would be understood to a person of ordinary skill in the art. 
The lack of patentable distinction of the additional features presently claimed in claim 17 is even further evidenced by essentially all of the prior art that has been made of record in this or the parent case, which collectively and individually demonstrate the use of switches (e.g., transistors) having a control terminal and two current-carrying terminals in power converters.
Regarding the instant dependent claims 2-11, 13-16, and 18-20: these claims fail to add any substantial new structural or functional limitations to the independent claims which could serve to distinguish the instant inventions from those in the patent. The features of the instant dependent claims are found to be either explicit or implicit features recited in corresponding dependent claims of the patent, or else represent minor additions of well-known structures, and thus considered obvious variants of the patented inventions for similar reasons as already explained above.

Allowable Subject Matter
Claims 1-11 and 17-20 would be allowable if terminal disclaimer is filed to overcome the rejection for nonstatutory double patenting, presented above.
The following is a statement of reasons for the indication of allowable subject matter: 
Under the broadest reasonable interpretation of the claims as explained above in this Office action, the prior art of record fails to disclose or to otherwise suggest the circuit of either claim 1 or of claim 17, each of which recite a controller configured to: “in response to determining that a primary side current is below a first threshold, increase an off-time for the first switch and the second switch; in response to determining that the primary side current is above a second threshold, decrease the off-time for the first switch and the second switch, wherein the second threshold is higher than the first threshold; in response to determining that the primary side current falls below a third threshold, initiate burst mode, wherein the third threshold is higher than the second threshold; and in response to determining that the primary side current exceeds the third threshold, initiate exiting the burst mode”.
Claims 2-11 and 18-20 depend from claims 1 and 17, respectively, and therefore inherit the above-indicated allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing further examples of LLC converters with burst mode, and/or other circuits that are adapted to be coupled to LLC converters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838